

113 HR 3176 IH: To reauthorize the Reclamation States Emergency Drought Relief Act of 1991, and for other purposes.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3176IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. DeFazio (for himself, Mrs. Napolitano, Mr. Costa, Mr. Ben Ray Luján of New Mexico, Mr. Sablan, Ms. Chu, Mr. Hinojosa, Mr. Holt, Mr. Rangel, Mr. Grijalva, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Reclamation States Emergency Drought Relief Act of 1991, and for other purposes.1.Extension of Reclamation States Emergency Drought Relief Act of 1991(a)Termination of authoritySection 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2012 and inserting 2018.(b)Authorization of AppropriationsSection 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended by striking 2012 and inserting 2018.